Citation Nr: 0202752	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  00-22 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic disability of the thoracolumbar spine, including 
scoliosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to March 
1969.

In a July 1999 decision, the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for a 
chronic disability of the thoracolumbar spine, including 
scoliosis.  That decision is final.  

In January 2000, the veteran filed to reopen his claim of 
entitlement to service connection for a chronic disability of 
the thoracolumbar spine, including scoliosis.  This matter 
comes to the Board on appeal from a March 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a chronic disability of 
the thoracolumbar spine, including scoliosis.  The veteran 
subsequently perfected a timely appeal of that decision.

In December 2001, the veteran presented testimony at a 
personal hearing before the undersigned Member of the Board 
at the RO.  A transcript of this hearing has been prepared 
and associated with the claims folder.

As noted above, the record reflects that this case has 
previously come before the Board on appeal.  In a decision 
dated July 20, 1999, the Board denied the veteran's service 
connection claim as not well grounded.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order).  The VCAA provides that where a claim for 
benefits has been denied or dismissed on the basis of being 
not well grounded, the Secretary, on the request of the 
claimant or on the Secretary's own motion, may order the 
claim readjudicated as if the denial or dismissal had not 
been made, provided that such denial or dismissal became 
final during the period beginning on July 14, 1999 (the date 
of Morton), and ending on the date of enactment of the VCAA, 
and that the request for readjudication was made not later 
than two years after the date of enactment of the act 
(November 9, 2000).  

The Board notes that, in this case, the veteran has not 
submitted a motion for readjudication of the July 1999 
decision pursuant to the aforementioned provisions of the 
VCAA.  Nevertheless, on his own and without regard to VCAA, 
he requested the RO to reopen his claim, which they did.  
Additionally, as will be explained in detail below, the Board 
agrees with the RO's earlier conclusion that new and material 
evidence has been submitted to reopen the veteran's claim.  
Thus, his claim of entitlement to service connection for 
chronic disability of the thoracolumbar spine, including 
scoliosis, will be reopened and readjudicated on its merits.  
For this reason, the Board finds that the veteran will not be 
prejudiced by its proceeding to issue a decision in this 
case, even though the veteran may not have been aware of his 
right to seek readjudication of the July 1999 decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  In a July 1999 decision, the Board denied entitlement to 
service connection for a chronic disability of the 
thoracolumbar spine, including scoliosis.

2.  Evidence submitted in since the Board's July 1999 
decision bears directly and substantially upon the specific 
matter under consideration; it is not cumulative of 
previously submitted evidence; and it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

3.  The competent and probative evidence of record does not 
show that the veteran has a disability to his thoracolumbar 
spine as a result of military service in any way.


CONCLUSIONS OF LAW

1.  Evidence submitted since the final July 1999 Board 
decision which denied service connection for chronic 
disability of the thoracolumbar spine, including scoliosis, 
is new and material; thus, the veteran's claim may be 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.156(a), 20.1100 (2001).

2.  A chronic disability of the thoracolumbar spine, 
including scoliosis, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1137, 1153 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(d), 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are negative for any 
complaints or treatment related to his back or spine.  In a 
report of medical examination completed at separation in 
March 1969, the veteran's spine was noted to be normal.  In a 
report of medical history also completed at separation in 
March 1969, it was noted that the veteran had no history of 
back trouble of any kind.

In May 1973, the veteran was admitted to a hospital after 
being struck in the chest by a pipe at work.  His chief 
complaint was noted to be chest pain.  Physical examination 
and diagnostic tests were negative.  The treating physician 
noted an impression of chest pain after trauma, rule out 
myocardial infarction.  The veteran was reportedly sent home 
in two days in good condition.

VA treatment records show that, in May 1977, the veteran 
complained of pain in his knees, hips, and back, which 
reportedly began that day.  It was noted that he had a 
history of arthritis, which had been treated in the 
outpatient clinic in the past.  Examination revealed no signs 
of acute inflammation or fluid effusion.  The examiner noted 
a diagnosis of pain in the joints.  In June 1977, the veteran 
was referred to rheumatology for evaluation of pain in his 
left hip and both knees.  The examiner noted a diagnosis of 
bursitis.  Later that month, the veteran was again seen in 
rheumatology, at which time examination revealed no swelling 
and good range of motion in all joints.  The examiner noted 
an impression of arthralgia, episodic.  A physical 
examination conducted in July 1977 revealed all joints to be 
within normal limits.  An examiner indicated an impression of 
arthralgia and myalgia, with symptoms far out of proportion 
to physical findings.

The record reflects that, in June 1977, the veteran filed a 
claim of entitlement to service connection for arthritis in 
multiple areas, including his knees, left hip, legs, and 
spine.  This claim was denied by the RO in an August 1977 
rating decision, on the basis that the medical evidence of 
record did not establish that the veteran suffered from 
arthritis in these joints.  The RO concluded that the medical 
evidence in fact showed that he had experienced bursitis, 
which had been relieved by medication.

Private medical records reveal that, from February 1983 to 
April 1983, the veteran received ongoing treatment for back 
pain.  In an insurance claim form dated in February 1983, a 
physician noted diagnoses of acute lumbar sprain and acute 
right foot contusion.  In an examination report dated in 
April 1983, Dr. O.M. explained that the veteran had wrenched 
his back in February 1983, when a file cabinet slipped and 
fell on his foot.  The physician also indicated that the 
veteran had a previous history of an injury to the back in 
1970, which had caused him to be off work for approximately 
six months.  It was noted that the veteran had reported no 
history of back pain between those two injuries.  Dr. O.M. 
noted an impression of probably chronic lumbosacral strain, 
but also indicated that midline herniated nucleus pulposus 
L5-S1 should be considered.

In April 1983, the veteran was hospitalized for an 
investigation of his back complaints.  It was noted that he 
had been diagnosed with chronic lumbosacral strain but that 
he had been admitted because his pain had persisted for more 
than 90 days.  In a discharge summary, a physician found that 
a lumbar myelogram, a lumbar diskogram, and a computed 
tomography (CT) scan were all essentially negative, although 
it was noted that the CT scan of the lumbar spine did reveal 
a very minimal dorsal bulge at the L4-5 level, with no nerve 
root compression identified.  The physician noted a final 
diagnosis of chronic lumbosacral sprain.

In a letter dated in November 1985, a private physician, Dr. 
D.N., explained that he had first seen the veteran in 
November 1983.  Dr. D.N. concluded that there had been 
essentially no change over that time period, in that he 
continued to complain rather vociferously of severe pain and 
inability to function well in the work force.  The physician 
reportedly advised the veteran that all of his studies had 
been negative and that the best advice for him was to learn a 
light duty trade and to proceed in that direction.  In a 
letter dated in March 1986, Dr. D.N. noted that the veteran 
was complaining of intermittent pain in the T5 to S1 area, 
with tenderness to palpation down to the lumbosacral area.

X-rays obtained in September 1988 showed the veteran's 
lumbosacral spine to be normal.  During a VA medical 
examination conducted in later in September 1988, the veteran 
reported a history of injuring his right shoulder in service 
while unloading ammunition.  He also reported injuring his 
back during civilian employment in February 1982.  The VA 
examiner concluded that the veteran had a history of 
significant disability in his back, frequently with radicular 
pain in either leg but more often in the right.  The examiner 
noted diagnoses of a history of a back injury with apparent 
lumbosacral disc disease and episodic nerve root irritation, 
and a history of a right shoulder injury with minimal 
residuals.  

In a September 1988 letter, a private physician, Dr. H.C., 
noted that the veteran had a history of injuring his low back 
at work in February 1983.  The physician indicated that 
neurological examination was essentially normal.  
Subsequently medical records show that the veteran continued 
to receive treatment for low back problems.  For example, in 
an October 1988 letter, another private physician noted an 
impression of progressive worsening of nerve root irritation 
with onset of bladder problem, possible cord compression.  In 
a November 1988 report, another private physician noted an 
impression of chronic lumbar sprain with some evidence of a 
L5 root lesion on the left.  During this period, physicians 
continued to note that the veteran reported a history of back 
problems since injuring his back on the job in February 1983.

In a July 1990 decision, the veteran was awarded entitlement 
to disability benefits from the Social Security 
Administration (SSA).  In the decision, an Administrative Law 
Judge (ALJ) noted that the veteran had not engaged in 
substantial gainful activity since February 1983 and that he 
contended that he had been unable to work since that date due 
to low back problems.  The ALJ concluded, however, that the 
veteran's capacity for sedentary work was not significantly 
compromised until March 1988.  For this reason, the veteran 
was found to be totally disabled as of March 1988.

In July 1991, the veteran underwent another VA medical 
examination.  He described lumbosacral pain, which radiated 
down the posterior aspects of both lower extremities.  The VA 
examiner noted a diagnosis of chronic low back strain with 
questionable disc disease and chronic osteoarthritis of the 
lumbosacral spine.

VA medical records show that the veteran received ongoing 
treatment throughout 1993 and 1994 for low back pain.  A VA 
clinical note dated in January 1994 shows that the veteran 
was given a diagnosis of scoliosis in his back.  

In a written statement submitted in August 1994, the veteran 
asserted that he had scoliosis in his back.  He acknowledged 
that he was born with this defect, but asserted that Army 
doctors had failed to recognize his disability even though he 
had complained of back problems in service.  This statement 
was construed by the RO as a claim of entitlement to service 
connection for scoliosis.

In an April 1995 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for scoliosis.  
The RO concluded that there was no competent medical evidence 
showing that the veteran's disability was incurred in or 
aggravated by service.  The veteran subsequently appealed 
that decision.

During a personal hearing conducted at the RO in August 1995, 
the veteran asserted that his scoliosis had been aggravated 
by his military service.  He testified that he had injured 
his back during service in August 1967 while lifting a tank 
track.  He stated that he had felt a "snapping" sensation 
over his whole back and that he was unable to walk for a 
while.  The veteran reported that he had sought treatment at 
Fort Huachuca, Arizona, and that he had been given some type 
of injections.  He also reported that he later injured his 
back while unloading ammunitions when he was stationed in 
Germany from March 1968 to August 1968, and that he was 
treated for that injury at Heidelberg Hospital.  The veteran 
also reported that he had received treatment for back 
problems at Fort Knox, Kentucky.

In June 1997, the RO requested that the National Personnel 
Records Center (NPRC) submit medical records pertaining to 
the veteran's reported hospitalizations at Fort Huachuca, 
Fort Knox, and in Heidelberg, Germany.  In August 1997, the 
NPRC reported that no such records had been found pertaining 
to the veteran.

In July 1997, the VAMC in Houston, Texas, reported that it 
had no records pertaining to the veteran for the period from 
March 1969 to December 1977.

In January 1998, the RO issued a letter to the veteran 
requesting that he identify any additional health care 
providers who may have treated him for his back problems.  
The RO also requested that the veteran provide authorization 
so that it may obtain records from several physicians that 
had already been identified.  In response, the veteran 
reported that no additional medical information was available 
from these physicians.

In the July 1999 decision, the Board denied the veteran's 
claim of entitlement to service connection for chronic 
disability of the thoracolumbar spine, including scoliosis.  
The Board found that the veteran's claim was not well 
grounded because there was no competent medical evidence 
establishing that his claimed back disability was incurred in 
or aggravated by service.

Thereafter, in January 2000, the veteran's accredited 
representative submitted additional medical records directly 
to the RO in an attempt to reopen the veteran's claim.  These 
records reveal that the veteran had been receiving ongoing 
treatment for a variety of problems, including low back pain, 
since 1996.

X-rays obtained early in February 2000 of the lumbar spine 
revealed mild lumbar spondylosis, which was found to be 
appropriate for his age and without acute or remote bony 
injury.  Magnetic resonance imaging revealed no significant 
abnormalities.  Additional x-rays obtained later that month 
of the thoracic and lumbar spine revealed mild scoliosis.

In the March 2000 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for chronic 
disability of the thoracolumbar spine, including scoliosis. 

In a letter received at the RO in July 2000, a VA neurologist 
noted that he had been treating the veteran since February 
2000 for low back pain and peripheral neuropathy.  The 
neurologist concluded that "[the veteran] does suffer from a 
congenital scoliosis although it does appear, based on the 
history that this condition was not aggravated beyond its 
normal progression and military service may have played a 
significant role in worsening of his ongoing pain."

During a VA orthopedic examination conducted in August 2000, 
the veteran reported that he had complained of back pain on 
multiple occasions during service and that he was 
hospitalized in Germany while in service.  He indicated that 
all of his medical records pertaining to this treatment were 
destroyed, and the examiner noted that there appeared to be 
no documentation of his in-service back treatment in the 
claims folder.  The veteran reported that he was seeking a 
total disability rating from VA in order to get more money 
because he had difficulty surviving off of his present 
income.  The VA examiner noted that the veteran walked with a 
normal gait without appliances and that he rose from his 
chair without difficulty.  It was also noted that he mounted 
the examining table easily on and off.  Examination revealed 
no evidence of muscle spasm, discoloration, muscle loss, or 
tenderness of the thoracic or lumbar paraspinous muscles.  It 
was indicated that recent x-rays had revealed evidence of 
degenerative spondylosis at L3-4 and L4-5, and narrowing of 
L3-4 and L4-5.  The examiner found that range of motion in 
the lumbar spine was within normal limits.  The examiner 
noted diagnoses of chronic low back pain, history of alcohol 
abuse, severe depression and anxiety, and somatization.  The 
examiner concluded that the veteran's two years of service 
had little to do with his degenerative disc disease of the 
low back or his congenital scoliosis.  

During his December 2001 Travel Board hearing, the veteran 
reiterated his contention that he had been treated for back 
problems on several occasions during service.

Analysis

A.  Preliminary matter - VCAA

During the pendency of this appeal, the President signed into 
law the VCAA.  See Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  This statute repealed the requirement that a 
claim be well grounded, and created new provisions pertaining 
to claims development procedures, including assistance to be 
provided to claimants by the agency of original jurisdiction.  
The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§ 5103 (West Supp. 2001)).  The Act also requires the 
Secretary to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C.A. 
§ 5103A (West Supp. 2001)).  

VA has published new regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.

In the comments accompanying the new regulations, it was 
noted that the VCAA provides that nothing in section 5103A 
"shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured . . . ."  VCAA § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified as amended at 
38 U.S.C.A. § 5103A(f) (West Supp. 2001)).  It was further 
noted that the VCAA also provides that nothing in section 
5103A precludes VA from providing such assistance as the 
Secretary considers appropriate.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 (codified as amended at 38 U.S.C.A. § 5103(g) 
(West Supp. 2001)).  Accordingly, the Secretary determined 
that some limited assistance was warranted to claimants 
trying to reopen claims.  In particular, the Secretary 
determined that VA should request any existing records from 
Federal agencies or non-Federal agency sources, if reasonably 
identified by the claimant, in order to assist the claimant 
in reopening his or her claim.  66 Fed. Reg. 45,628.  As to 
claims that are reopened on the basis that new and material 
evidence has been presented, VA shall provide all assistance 
called for under the VCAA.

In this case, as will be discussed in greater detail below, 
the Board believes that new and material evidence has been 
presented to reopen the veteran's claim of entitlement to 
service connection for a back disorder.  Thus, we will 
consider whether VA has fulfilled its duty to assist the 
veteran under the VCAA.

By virtue of the SOC and SSOC issued during the pendency of 
this appeal, the Board believes that the RO properly advised 
the claimant of what the evidence must show in order to 
substantiate his claim.  For these reasons, the Board 
believes that VA has satisfied its duty under both the VCAA 
and the new regulations to inform the appellant and his 
representative of the information and evidence needed to 
substantiate his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(codified as amended at 38 U.S.C.A. § 5103); 66 Fed. Reg. 
45,630 (Aug. 29, 2001).

Furthermore, the Board finds that there is ample evidence of 
record on which to decide the veteran's claim.  The veteran 
has undergone a VA examination, and neither he nor his 
representative has alluded to any additional information or 
evidence that has not been obtained and which would be 
pertinent to the present claim.  At the veteran's 2001 
hearing, he testified about treatment that he had previously 
reported; the RO had already made sufficient effort to try to 
obtain those reported medical sources.  Therefore, in light 
of the above, the Board finds that all facts that are 
relevant to his claim have been properly developed, and that 
no further action is required in order to comply with VA's 
duty to assist, under both the VCAA and the new regulations.  
VCAA § 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159). 

Because the VCAA and the new regulations were created during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the United States Court of Appeals for 
Veterans Claims (Court) held that, before the Board addresses 
in a decision a question that has not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  As discussed in detail above, the Board has 
reviewed the evidence of record and has determined that all 
notification and development actions required by the new 
legislation and the implementing regulations appear to have 
been completed in full.  In addition, the August 2001 SSOC 
advised the veteran of the VCAA.  Thus, the Board believes 
that we may proceed with a decision on this issue, without 
prejudice to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(codified as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to 
codified at 38 C.F.R. § 3.159).  The Board therefore finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). ).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001), noting, "When there 
is extensive factual development in a case, reflected both in 
the record on appeal (ROA) and the BVA's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply."

B.  New and material evidence

While the RO appears to have ultimately reopened the 
veteran's claim of entitlement to service connection for a 
back disability, and to have considered the claim on a de 
novo basis in the November 2000 SOC and August 2001 SSOC, the 
Board is not bound by that determination and is, in fact, 
required to conduct an independent new-and-material-evidence 
analysis in claims involving prior final decisions.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).

In general, Board decisions are final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  A final decision cannot be reopened 
unless new and material evidence is presented.  Pursuant to 
38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  See Kightly v. Brown, 
6 Vet. App. 200 (1994).  Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273, 283-85 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992); Evans, supra.  
This principle has been reaffirmed by the Court.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
the Board must first determine whether the appellant has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim, but only after ensuring that VA's duty 
to assist the claimant has been fulfilled.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. at 
45,629.  Accordingly, the Board will proceed to determine 
whether new and material evidence has been submitted to 
reopen the appellant's claim for service connection, without 
regard to the new version of 38 C.F.R. § 3.156(a).

In July 1999, the Board denied the veteran's claim of 
entitlement to service connection for a chronic disability of 
the thoracolumbar spine, including scoliosis.  That decision 
is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100; see 
also Evans, 9 Vet. App. at 285.  In order to reopen the 
claim, new and material evidence must have been submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Having reviewed the complete record, the Board finds that new 
and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
chronic disability of the thoracolumbar spine.  In the July 
1999 decision, the Board denied the veteran's claim on the 
basis that there was no competent medical evidence of record 
supporting his contention that his claimed back disability 
was related to service.  Since filing to reopen his claim, 
the veteran submitted a July 2000 letter from a VA 
neurologist, who reported that "[the veteran] does suffer 
from a congenital scoliosis although it does appear, based on 
the history that this condition was not aggravated beyond its 
normal progression and military service may have played a 
significant role in worsening of his ongoing pain."

Although the wording in the aforementioned statement is 
confusing, the Board believes that the VA neurologist was 
intending to say that the veteran's military service did play 
a role in the worsening of his congenital scoliosis.  Thus, 
this new evidence submitted by the veteran provides competent 
medical evidence suggesting that his claimed back disability 
is etiologically related to service.   See Justus, 3 Vet. 
App. at 513 (holding that for the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed).  Therefore, the Board concludes that it is of 
such significance that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
see Hodge, 155 F.3d at 1363.  Accordingly, the Board finds 
that new and material evidence has been submitted in this 
case, and the claim is reopened.

Having reopened the veteran's claim, the Board will proceed 
to evaluate the claim of entitlement to service connection on 
its merits.  As noted previously, the RO has considered the 
veteran's current claim on the merits, as indicated by the 
statement of the case and the supplemental statement of the 
case.  As such, the Board may proceed to the merits of the 
case without due process problem.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  


C.  Service connection

The veteran is seeking entitlement to service connection for 
a back disability, which has been characterized as chronic 
disability of the thoracolumbar spine, including scoliosis.  
He essentially contends that his congenital scoliosis was 
subject to a superimposed injury to the thoracolumbar spine 
during service.

In general, applicable statutes and regulations provide that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). To establish a showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(d).

Congenital or developmental defects are not considered 
diseases or injuries within the meaning of the applicable 
legislation.  38 C.F.R. 3.303(c), 4.9 (2001).  Service 
connection may, however, be granted for disability due to in- 
service aggravation of such a condition due to superimposed 
disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993).

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service. 
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected. 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b); Verdon v. Brown, 8 Vet. App. 529 
(1996).  Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption. 38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).

In rendering our decision, the Board must account for the 
evidence which is found to be persuasive and unpersuasive, 
and provide reasoned analysis for accepting or rejecting 
evidence submitted by and on behalf of the claimant.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  For the Board 
to deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996), 
citing Gilbert, at 54.  It is the task of the Board to assess 
the credibility and probative value of the evidence and 
render its decision.  See Evans v. West, 12 Vet. App. 22, 30 
(1998).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (codified as amended at 38 
U.S.C.A. § 5107(b) (West Supp 2001)).

At the outset, the Board finds that the medical evidence of 
record establishes that the veteran's scoliosis is a 
congenital defect.  This finding is consistent with the 
conclusion of the August 2000 VA examiner and with the July 
2000 opinion of the VA neurologist.  This finding is also 
consistent with numerous diagnoses noted by other private and 
VA physicians over the past decade.  These doctors' opinions 
constitute clear and unmistakable evidence that a back 
disability existed before service and rebuts the presumption 
of soundness on service entry.  Initially, because the 
veteran's scoliosis is a congenital defect, it is not 
considered a disease or injury within the meaning of the 
applicable legislation.  38 C.F.R. 3.303(c), 4.9.  Thus, 
service connection may only be established for the veteran's 
scoliosis if it is shown that the defect was subject to a 
superimposed disease or injury during service.  VAOPGCPREC 
82-90; see also 38 C.F.R. § 3.306.

As discussed above, the veteran essentially contends that his 
congenital scoliosis was subject to a superimposed injury 
while he was serving on active duty.  He argues that he 
experienced a specific injury to his back while loading and 
unloading material in service, and that he received periodic 
medical treatment for his back problems throughout the 
remainder of his service.  He also argues that his current 
back problems are related to his in-service injury.  In 
support of this contention, he has submitted the opinion of 
the VA neurologist, who appears to have determined that the 
veteran's injury during his military service did play a role 
in the subsequent worsening of his back pain.

In regard to the veteran's reports of having injured his back 
during service and receiving treatment during service, the 
Board finds his statements to be without credibility.  In 
particular, the Board notes that, between 1983 and 1991, the 
veteran reported on numerous occasions that his back symptoms 
first began in February 1983, when he injured his back while 
working.  During this period, physicians consistently found 
that the veteran's back complaints were related to this 
February 1983 injury.  The only indication of a previous back 
injury was noted in an April 1983 report by Dr. O.M., when 
the physician indicated that the veteran had a previous 
history of an injury to his back in 1970, which resulted in 
his having to take six months off of work.  At no point 
during the numerous medical examinations conducted between 
1983 and 1988 did the veteran ever report having injured his 
back during service or of having received any treatment for 
back problems prior to 1970.  In fact, according to Dr. O.M. 
in his April 1983 report, the veteran specifically indicated 
that he experienced no problems with his back between the end 
of his six-month convalescence in 1970 and his subsequent 
injury in February 1983.

The Board notes that the veteran's first report of having 
injured his back during service did not occur until August 
1994, at which time he filed his claim of entitlement to 
service connection for scoliosis.  He did not report having 
received any treatment for back problems during service until 
his August 1995 personal hearing approximately one year 
later.  Subsequent attempts to obtain records of such 
treatment were unsuccessful.  Although the veteran contends 
that the records of his in-service treatment were either lost 
or destroyed, the Board finds that this is unlikely to be the 
case.  As alluded to in the Factual Background, a number of 
service medical records have been associated with the claims 
folder, and these records are entirely negative for any 
complaints or treatment for back problems.  Among these 
records is a report of separation examination, which shows 
that the veteran's spine was found to be normal.  Also among 
these records is a report of medical history completed at 
separation, which shows that the veteran reported having no 
history of back trouble of any kind.  Thus, there is nothing 
in the record to indicate that additional service medical 
records related to back problems in fact existed and were 
either lost or destroyed other than the veteran's own 
assertion of such.  Because his recent statements reporting 
such treatment differ so vastly from the previous history he 
repeatedly and consistently provided between 1983 and 1991, 
the Board finds them to be without credibility.  

In essence, the Board finds the veteran's earlier statements 
indicating that his symptoms began in 1983, which were 
offered in the course of receiving medical treatment, to be 
more credible than his subsequent statements describing an 
in-service injury, which were not offered until two decades 
following service in the course of pursuing a claim for 
service-connected benefits.  See Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) [holding that it is the Board's 
duty to assess the credibility and weight to be given to the 
evidence].

The Board recognizes that, during a September 1988 VA 
examination, the veteran reported injuring himself during 
service while unloading ammunition.  The Board has considered 
whether this statement provides earlier corroboration of the 
in-service back injury he later reported.  However, the 
report of his September 1988 VA examination clearly shows 
that he reported injuring only his right shoulder while 
unloading ammunitions in service.  It appears that he brought 
up this injury as part of a discussion involving stiffness he 
occasionally experienced in his right upper extremity.  
However, despite extensive discussion regarding his back 
problems, he did not report experiencing any symptoms in his 
low back following the right shoulder injury he sustained 
while unloading ammunition.  The bulk of this report appears 
to be devoted to determining the etiology and severity of his 
back problems, rather than the stiffness in his right arm.  
Thus, the Board finds it hard to believe that the veteran 
would fail to disclose any in-service injury to his low back 
within the context of this examination if such an injury had 
in fact occurred, as he now claims.

As discussed above, the veteran has submitted the June 2000 
letter from a VA neurologist in support of his claim.  
However, because the June 2000 VA neurologist's opinion 
appears to be based on the erroneous factual history reported 
by the veteran, the Board finds it to be without probative 
value.  See Reonal v. Brown, 5 Vet. App. 458, 561 (1993) [an 
opinion based upon an inaccurate factual premise has no 
probative value]; see also Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [a diagnosis "can be no better than the facts 
alleged by the appellant"].  The Board places much more 
weight on the opinion of the August 2000 VA examiner, who, as 
noted above, reviewed the veteran's entire claims folder and 
found that his military service had little to do with his 
congenital scoliosis.  In his report, the examiner also 
concluded that the veteran's military service had little to 
do with his degenerative disc disease, which had been 
observed in x-rays.  Based upon this opinion, the Board finds 
that the weight of the evidence is against finding that the 
veteran incurred a superimposed disability to his 
thoracolumbar spine over his scoliosis during service.  

In summary, the Board concludes that the credible and 
probative evidence is against finding that the veteran has a 
disability to his thoracolumbar spine that is related to his 
active duty in any way.  38 C.F.R. §§ 3.303, 3.304(d), 3.306.  
Thus, the benefit sought on appeal is denied.


ORDER

Entitlement to service connection for chronic disability of 
the thoracolumbar spine, including scoliosis, is denied.



		
	M. SABULSKY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

